 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discriminating in regard to the hire and tenure of employment ofTheodoreEarlFink,thereby encouraging membership in a labor organization, theRespondent Employer has engaged in and is engaging in unfair labor practiceswithin the meaning of Section8 (a) (3) of the Act.5.By causingthe Respondent Employer to discriminatein regard to the hireand tenure of employmentof Theodore Earl Finkin violation of Section 8 (a) (3)of the Act, the Respondent Union hasengaged in and is engaging in unfair laborpractices within the meaning of Section8 (b) (2) of the Act.6.By interferingwith,restraining,and coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent Employer hasengaged in unfair labor practiceswithinthe meaning of Section 8 (a) (1) ofthe Act.7.By restraining and coercing employees of the Respondent Employer in theexercise of their right to refrain from any and all of the concerted activitiesguaranteed by Section7 of the Act,the Respondent Union has engaged in andis engaging in unfair labor practices within the meaning of Section8 (b) (1) (A)of the Act.8.The aforesaidunfair labor practicesare unfairlabor practicesaffectingcommercewithinthe meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]SYMNS GROCER CO., AND IDAHO WHOLESALE GROCERY CO.andTEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS UNION, LOCALNo. 983, AFL.Case No. 19-CA-481.March 16, 1953Decision and OrderOn September 15, 1952, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Symns Grocer Co., hereinafter called Symns, had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent IdahoWholesale Grocery Co., as successor of Respondent Symns, was re-sponsible, jointly and severally, with Respondent Symns, for remedy-ing the latter's unfair labor practices.Thereafter, the Respondentsfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersStyles and Peterson].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Re-port, the briefs and exceptions, and the entire record in the case and103 NLRB No. 63. SYMNS GROCER CO.623hereby adopts the findings, conclusions, and recommendations of theTrialExaminer with the following additions, corrections, andmodifications.1.The Trial Examiner found that Respondent Symns refused andfailed to bargain with the Union in good faith, thereby violating Sec-tion 8 (a) (5) and (1) of the Act.We agree.However, we find thatthe initial refusal to bargain in good faith occurred on November 16,1950, when Symns offered its counterproposal to the Union's first pro-posed contract, and not, as the Trial Examiner found, on September15, 1950, when the Union was certified as the bargaining representativeof Symns' employees.2.Respondent Idaho contends that the issuance of any complaintagainst it is barred by Section 10 (b) of the Act 2We find no merit inthis contention.The original charge in this case, naming Symns alone as Respondent,was filed on April 2, 1951, and was served on the same date on Symns.It is not disputed that this charge was timely as toSymn&Thereafter,on January 29,1951, there was filed and served upon Respondent Idahoan amended charge, which for the first time named Idaho as a re-spondent. Idaho contends that, as this amended charge was filed andserved more than 6 months after the occurrence of the unfair laborpractices found by the Trial Examiner, no complaint should haveissued against Idaho, in view of the provisions of Section 10 (b) ofthe Act.However, the Trial Examiner in his Conclusions of Law made itclear that he was not finding that Idaho had, itself, engaged in anyunfair labor practices, but only that Symns had engaged in such con-duct .3Although the Trial Examiner did find that Idaho was re-sponsible for remedying Symns' unfair labor practices, he properlybased this finding solely on the fact that Idaho was the successor ofSymns. (See paragraph 2 of Conclusions of Law in the IntermediateReport.)The Board has held that where a respondent has been foundto have engaged in unfair labor practices, a successor of such re-spondent may be held responsible for remedying such unfair labor1We note and correct the following inadvertent errors in the Trial Examiner's report :(1) The conference at which a partial settlement of the Salt Lake City strike was effectedoccurred on March 27,and not on February 27, as stated at one point in the IntermediateReport.(2) In his "Concluding Findings" the Trial Examiner found that on or aboutSeptember 22, 1950, Walker had a conversation with 3 employees including Ritchie.How-ever,the record shows that"Glenn Reed,"not Ritchie, was 1 of the 3 employees involved inthis incident.We find no support in the record for the Respondents'contention that the Trial Exam-iner was prejudiced,and that contention is rejected.8 Section 10 (b) of the Act forbids the issuance of a complaint based on any unfair laborpractices occurring more than 6 months before the filing of the charge and service thereofupon the Respondent.I Insofar as the Intermediate Report elsewhere implies a finding that Idaho may itselfhave engaged in unfair labor practices by failing to take corrective action,we do not adoptsuch finding. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices,even though no charge at all has been filed against thesuccessor.'The reason for this is that, while Section 10 (b) of the Act requiresthe filing of a charge against a respondent in order to initiate aproceeding to determine whether such respondent has engaged inunfair labor practices, the Act makes no such requirement with re-spect to proceedings to determine the responsibility of a successorfor remedying the unfair labor practices of its predecessor.Accord-ingly, insofar as the instant proceeding relates to the liability of Idahoas the successor of Symms,no charge against Idaho was required.Asthe filing of the amended charge against Idaho was to that extent aredundant act, the fact that such charge was not filed within the 6months' limitation period in Section 10 (b) of the Act is no reasonfor releiving Idaho of responsibility for remedying Symns' unfairlabor practices.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents Symns Grocer Co., andIdaho Wholesale Grocery Co., their agents, successors, and assigns,jointly and severally, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, as the ex-clusive representative of the employees in the following appropriateunit with respect to wages, hours of employment, or other conditionsof employment:All employees in the Idaho Falls operation of the Respondent IdahoWholesale Grocery Co., excluding supervisors, as defined in the Act .5(b)Discouraging membership in Teamsters, Chauffeurs,Ware-housemen and Helpers Union, Local No. 983, AFL, or in any otherlabor organization of their employees by discriminating in regard totheir hire or tenure of employment or any term or condition of theiremployment.(c)Discriminatorily discharging or refusing to reinstate employeesfor the reason that they engaged in a strike or concerted activitiesprotected by the Act.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form4 Auto part Manufacturing Company,91 NLRB 80, 83.6The provisions of paragraph 1 (a) and 2(c) of this Order apply to Respondent SymnsGrocer Co.,only insofar as it may retain or reacquire control of the Idaho Falls operation. SYMNS GROCER CO.625labor organizations, to join or assist Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take, jointly and severally, the followingaffirmativeaction,which the Board finds will effectuate the policies of the Act:(a) Offer to Lyle Carson, Charles Graves, Reed T. Ritchie, DonaldForbush, and Harris Ranson immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, as provided in thesection of the Intermediate Report entitled "The Remedy."(b)Make whole the above-named employees in the manner set forthin the section of the Intermediate Report entitled "The Remedy" forany loss of pay they may have suffered by reason of the RespondentSymns Grocer Co.'s discrimination against them.(c)Upon request, bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, as the exclu-sive bargaining representative of all the employees in the aforesaidappropriate unit with respect to wages, rates of pay, hours of em-ployment, or other conditions of employment,and, if an agreementis reached, embody such understanding in a signed agreement .6(d)Post at the Idaho store, Idaho Falls, Idaho, copies of thenotice attached to the Intermediate Report marked "Appendix A" TCopies of said notice, to be furnished by the Regional Director for theNineteenth Region, shall, after being duly signed by the Respondents'representatives, be posted by the Respondents immediately upon re-ceipt thereof, and maintained by them for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Respondents have taken jointly or severally to comply herewith.a This notice shall be amended by substituting for the words"The Recommendations of aTrial Examiner"in the caption thereof the words"A Decision and Order."In the eventthat this Orderis enforced by a decree of the United States Courtof Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 626DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENTOF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended, herein called the Act, was heard at Idaho Falls, Idaho, onApril 29-30, 1952, pursuant to due notice to all parties.At the hearing allpartieswere represented, were afforded full opportunity to be heard, toexamineand cross-examine witnesses, to introduce evidence bearing on the issues, toargue the issues orally upon the record, and to file briefs and proposed findings.All parties waived the filing of briefs.The complaint, dated March 31, 1952, issued by the General Counsel of theNational Labor Relations Board and duly served on the Respondents,was basedon a charge filed by the above-named Union 1 on March 29, 1951, and amendedFebruary 29, 1952, alleged in substance that Symns (1) upon numerousoccasionsbetween September 15, 1950, and April 14, 1951, and at all times thereafter,refused to bargain with Local 983; (2) on or about March 13, 1951,granted aunilateral wage increase to its employees after refusing to discuss wage in-creaseswith Local 983; (3) that because of the refusals to bargain the em-ployees of Symns engaged in a strike beginning on March 15, 1951, and thereafterSymns discharged striking employees Carson and Ritchie and has failed andrefused to reinstate them, because of their membership, and activities on behalfof the Union; (4) on or about April 9, 12, and 14, 1951, Symns, after demand bythe Union, refused to reinstate all striking employees;2 (5) by this conductSymns hasfailed and refused tobargainin good faith with theUnion inviolation of Section 8 (a) (5) of the Act ; and has discriminated in regard tothe hire and tenure and terms and conditions of employment of itsemployees inviolation of Section 8 (a) (3) of the Act ; and (6) by the above acts and otherconduct it has interfered with, coerced, and restrained its employees in violationof Section 8 (a) (1) of the Act.As to Idaho, the complaint sets forth that in the month of July 1951 Idahowas created for the purpose of purchasing, and did purchase, a wholesale grocerystore, herein called the Idaho store, from Symns, and has at all times since thatdate operated the store as the successor of Symns, without interruption ofbusiness,and without substantial change in the business, method of operation,personnel, equipment, or customers.The complaint alleges thatsince thepurchase of the Idaho Store, Idaho with full knowledge of the acts,statements,and conduct of Symns has continued to give effect to said acts, statements, andconduct and thereby engaged in the same violations of Section 8 (a) (1), (3),and (5).In their duly filed answers the Respondents admitted the jurisdictional factsalleged in the complaint as to their businesses, and admitted that in July 1950Symns sold, and Idaho purchased, the Idaho store.Both Respondents denied thecommission of any unfair labor practices. Specifically, Symns alleged that itmet and bargained with Local 983 as the collective-bargaining agent of its em-ployees at all times required by the Act, and that its conduct does not constituteany of the unfair labor practices alleged in the complaint. Specifically, Idahoalleges that after it took over the Idaho store from Symns no demand for bar-1This labor organization will be referred to as the Idaho Falls Local or Local 983 ; theRespondent Symns Grocer Co. as Symns, and Respondent Idaho Wholesale Grocery Co. asIdaho.2 The employees beingLyleCarson, Charles Graves, Reed Ritchie,Donald Forbush, andHarris Ranson. SYMNS GROCER CO.627gaining was ever made upon it by Local 983' and that the Union does not repre-sent a majority of Idaho's employees.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSBy the pleadings Symns admitted that it is a corporation organized andexisting by virtue of the laws of the State of Utah, with its principal place ofbusinessat Salt Lake City, Utah. During the years 1950 and 1951, it was amultistate enterprise engaged in the business and operation of wholesale grocerystores.During that period it owned and operated a wholesale grocery store atIdaho Falls, Idaho, previously designated as the Idaho store, which was anintegral part of Symns' multistate corporation.In the course and conduct of its business Symns annually purchased equipmentand merchandise valued in excess of $500,000 which was shipped directly to itswholesale stores from States other than the State of Utah.Additionally, itpurchased large amounts of merchandising equipment within the State of Utahwhich originated in States other than the State of Utah. It annuallysold andshipped merchandise valued in excess of $25,000 to customers in States otherthan the State of Utah.The Idaho store annually, and particularly during 1950and 1951, sold and transported merchandise valued in excess of $75,000 to pur-chasers situated in States other than the State of Idaho.During the sameperiod, it purchased equipment and merchandise valued in excess of $500,000annually, which was shipped directly to it from points outside the State of Idaho.Also during the same period it purchased a large dollar volume of equipmentwithin the State of Idaho which originated in States other than the State ofIdaho.By the pleadings Idaho admitted that it is a corporation organized and existingby virtue of the laws of the State of Idaho. It is a wholly owned subsidiaryof Utah Wholesale Grocery Co., a Utah corporation. The office and place ofbusinessof Idaho is located in Idaho Falls, Idaho, and the principal office andplace of business of Utah Wholesale Grocery Co. is situated at Salt Lake City,Utah.The Utah Wholesale Grocery Co. is a multistate enterprise engaged inthe business and operation of a chain of wholesale grocery stores. Idaho isengaged in the business of operating a wholesale grocery and has since its forma-tion been an integral part of the multistate operation of its parent corporation.In the month of July 1950, Idaho was created for the purpose of purchasing theIdaho store from Symns, and Idaho has at all times since that date operated theIdaho store as the successor 4 of Symns without interruption or without sub-stantial change in the business, method of operation, personnel, equipment, orcustomers.In the course and conduct of its operations, Idaho has continued itsinterstate transactions in substantially the same dollar volume as Symns.Upon the pleadings I find that at all the times material herein Symns wasengaged in commerce within the meaning of the Act, and that after Idaho ac-quired the Idaho store, that corporation also was engaged in commerce withinthe meaning of the Act.In the course of the hearing the General Counsel stated that Local 983 had never madea demand to bargain on Idaho.+ "Successor"is here used in its broadest sense;it is obvious that Idaho did not admititwas the "successor"to Symns in the technical sense of the word which would be anadmission of liability herein. 628DECISIONS OF NATIONALLABOR RELATIONS BOARDM. THE UNFAIR LABOR PRACTICERA. Undisputed facts: background, appropriate unit, union majorityPrior to July 1951 Symns operated wholesale grocery outlets in the cities ofSalt Lake City, Utah, and Idaho Falls, Idaho.After the sale of the Idaho storeto Idaho, Symns continued to operate its Salt Lake City outlet.Robert Peelis the president and manager of Symns with his office at the principal office ofthe Company at Salt Lake City. Peel at all times with which we are concernedhad general authority over both grocery outlets.At Idaho Falls Symns' highestranking official was E. C. Walker, who occupied the dual role of salesman andmanager. It is undisputed that when Local 983 first made contact with Walkerin regard to negotiations between the Company and Local 983 that Walker in-formed the union representative that Peel was the only person who had authorityto conduct labor negotiations for the Company.Thereafter Peel was the officialwho represented the Company in the negotiations which will later be described.Local 983 has its headquarters at Pocatello, Idaho, which is some 53 miles dis-tant from Idaho Falls. Clarence P. Lott is secretary-treasurer of the local, andis authorized to conduct bargaining negotiations with employers by that local.Lott's office is at Pocatello.Under Lott's direction, Edward J. Mattox acts asbusiness representative of Local 983 at Idaho Falls, Idaho, maintaining an officefor the purpose in the Labor Temple at that city.Joint Council No. 67, Teamsters, Chauffeurs, Warehousemen and HelpersUnion, AFL, is composed of several locals of the Teamsters. Joint Council No. 67has its headquarters at Salt Lake City, Utah.Member locals of the Joint Councilare the following : Local No. 983, the charging party herein, Pocatello, Idaho, andvicinity, which embraces Idaho Falls ; Local No. 222, Salt Lake City, Utah, andvicinity ; Local No. 976, Ogden, Utah, and vicinity ; and Local No. 483, Boise,Idaho, and vicinity.Fulmer H. Latter is secretary of Local 222, Salt Lake City,and has also the separate and distinct office of secretary of Joint Council No. 67.His office is in Salt Lake City.Ernest T. Bailey is business representative forLocal 222, and Harry W. Garrett is statistician for Joint Council No. 67, bothwith headquarters at Salt Lake City, Utah.For some 9 or 10 years prior to the time with which we are concerned, Symnshad labor relations with Local No. 222, Salt Lake City, who represented theemployees of Symns at its Salt Lake City store. For several years prior toJanuary 1, 1951, Symns had conducted its bargaining for the Salt Lake Citystore on a multiemployer-multiunion basis.The group of employers involved inthis bargaining were Symns and Utah Wholesale Grocery Co., which operatedstores at Salt Lake City and elsewhere in Utah, and John Scowcroft and Sons Co.,which operated wholesale groceries at Salt Lake City, Ogden, and Price, Utah.Local 222 represented the employees of all three firms at Salt Lake City, andLocal 976 represented the employees of Scowcroft at Ogden and Price, Utah.` Inthe bargaining of these groups, the employers were represented by the IndustrialRelations Council of Salt Lake City, and the unions by their several represent-atives.These groups bargained annually, and at the time the instant controversyarose, the groups were bound by a contract which would automatically renewitself on March 1, 1951, unless a party to the contract notified the other partiesof a desire to modify the contract prior to January 1, 1951. It is undisputedthat the Salt Lake City Locals gave the aforesaid timely notice thus terminatingthe contract as of March 1, 1951. Though the instant proceeding is concerned"Occasiony in this report these two locals, 222 and 976,are referred to collectively asthe Salt LakaellCity Locals. SYMNS GROCER CO.629only with the unit of Symns' employees at Idaho Falls, the relationshipof Symnsto the other employers and other locals is necessary to a clear understanding ofthe events which will be later set forth.It is undisputed that around August 6, 1950, the employeesof Symns at itsIdaho Falls store joined Local 983.At that time there were5 men performingthe general duties of truckdrivers and warehousemen. It is apparent from therecord that all 5 men joined the Union.On August 14,1950,* Local 983 addresseda letter to the Company at Idaho Falls in which the Union demandedbargainingrights and soughta date for the initiation of contract negotiations.On August 16Peel repliedon behalfof Symns asfollows :Mr. Walkerhas sent meyour letter of the 14th in regard to yourclaim torepresentour employees. In the absence of the usual proof,and under thecircumstanceswe think that you should proceed inthe regular specified wayby filing your petition with the NLRB requesting an election, and let themhold it as they do in all such instances.We assure you we willcooperatein every way possible.Thereafter by consent of both parties the Regional Office of theBoard set up arepresentation election and a union-authorization election in a unit of Symns'Idaho Falls employees described as follows :All employees in the Idaho Falls operation, excludingsupervisors asdefined in the Act asamended.On September 6, 1950, in a Board-conducted election on the questionconcerningrepresentation the employees voted 5 to 1 for the Union, and on September 8,1950,in the union-authorization election, the employees voted 5 to 0 to authorize theUnion.On September 15, 1950, the Regional Office issued a certification ofrepresentatives to the Local for the employees in the above unit, and on Septem-ber 25, 1950, issued to the local a certification of union-shop authorization.On the basis of these undisputed facts, I find that the unit as described aboveis an appropriate unit for the purposes of collective bargaining,and Ifurtherfind that on September 15, 1950, and thereafter Local 983 was the duly certifiedbargainingrepresentative of Symns' employees in the aforesaid appropriate unit,and that on September 25, 1950, Local 983 was authorized to bargainfor a unionshop with Symns.On October 20, Clarence P. Lott, secretary of Local 983, by a telephone call toPeel raised the subject of contract negotiations.Thereafter there occurred aseriesof conferences, calls,or meetingswhich are the subject of dispute.Theevidence as to these meetings will be set forth in detail later.However, it is undisputed that on March 14, 1951, the employeesof Symnsat Salt Lake City and the employees of Scowcroft and Utah, all represented byLocals 222 and 976, struck for the purpose of obtaining a higher rate of wageand a union shop. On the following day, March 15, the employeesof Symns atIdaho Falls also struck.Theprincipalissue in this proceeding is whether the strike of employees atIdaho Falls was an economic strike oran unfair laborpractice strike.It is also undisputed that on March 27 the strike in the wholesalehouses ofJohn B. Scowcroft and Sons and Utah Wholesale Grocery Co. was settled by acontract between thosefirmsand Locals 222 and 976.On April 9 the strike con-cerningthe employeesof Symns atSalt Lake City was settled byan agreementAll dates in this portion of the report are in the months of August,September,October,November,and December,1950,and January,February,March,and April, 1951, unlessotherwise noted.257965-54-vol.103-41 630DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween Symns and Local 222. The strike at Idaho Falls was not settled, whichgives rise to the present controversy.B. Undisputed facts: the beginning of negotiationsClarence P. Lott, secretary-treasurer of Local 983, whose office is at Pocatello,Idaho, testified that on October 20 he phoned Peel at the office of Symns at SaltLake City to arrange for collective-bargaining conferences.Lott explained thatthough the elections which were won by the Union were held in September, hedid not take the matter of bargaining conferences up with Peel until October 20,because that was the first date, after the employees were organized, on which hewas inSalt Lake City. lie had been informed by Mattox, business representativeof the Union at Idaho Falls, that Walker, the manager at Idaho Falls, did nothave authority to bargain for the Company.In his telephone call Lott informed Peel that the Union had been certifiedby the Board and suggested that a meeting be arranged. Peel said that hewould like uniformity in the labor agreements affecting both Salt Lake City andIdaho Falls.Lott told Peel that the Union had no objection as a general thingto uniformity, but because the Atomic Energy Commission had located aninstallation in the Idaho Falls area the wage picture was changing fast, and thatLott felt there should be a differential in wage scales in favor of the IdahoFalls area.Lott also pointed out that Local 983 had been successful in gettinga more liberal vacation clause than was usually obtained by the Salt LakeCity Local, and that there had not been any union-security clause in the SaltLake City agreements.Peel suggested that Local 983 prepare a proposal andsend it to him. Lott agreed to do this, which terminated the conversation.At the hearing it was stipulated by the parties that on November 8, 1950,the Union mailed to the Company its proposals in the form of a document en-titled "Grocery Warehouse Agreement (1950-1951)." " This document is in theform of a complete contract covering all the conventional conditions of employ-ment.The principal features of this document were that the Union asked fora union shop and a wage increase of approximately 33 cents an hour. It wasalso stipulated by the parties that on November 16, 1950, Peel replied by thefollowing letter addressed to E. J. Mattox, the business representative of Local983, at Idaho Falls, Idaho:'Dear Mr. Mattox :In connection with yours of November 8th submitting proporsal (sic)for contract with the warehouse employees at Idaho Falls, we have thefollowing comments to make.Article 2 we are not agreeable to as we do not believe that any man neednecessarily nelong (sic) to theunion as aconditions (sic) of employment.Article 7 we are agreeable to writing in the present wages we grantedin August:Shipping and/or Receiving Clerks & Checkers------------------ $1.22Cash & Carry Men, Order Runners, Stackers, Pilers, Warehouse-men-------------------------------------------------------1.17Truck Drivers------------------------------------------------1.17Beginner's Rate----------------------------------------------1.11Article 8 overtime we suggest you word "allwork in excess of 40 hoursin any one working week and work performed on Sunday to be paid at therate of timeand one-half.""Exhibit No. 2, in evidence.8This letter is Exhibit No. 3, in evidence. SYMNS GROCER CO.631Article 9 in order to conform with our present practice and the contractin effect with our Salt Lake employees we are agreeable to granting vaca-tions at the rate of one week after one year and two weeks after three years.Article 12 arbitration we prefer not to enter into any such agreementas we believe we can settle our own problems with the union to betteradvantage.Article 6 in the matter of holidays while we do not recognize ArmisticeDay we believe the situation to be slightly different in Idaho and it ismost generally recognized in the outlying territory.As there would be lessconfusion there we are therefor, agreeable to recognizing Armistice Dayinasmuch as July 24th is not a recognized holiday in Idaho although it isin Utah.This would have the effect of making the same number of holi-days to the employees at Idaho as in Salt Lake.In the matter of line drivers we have no such employees.We do haveone or two drivers who make short trips out of the city but they are onlyfor a day or a day and a half at a time and the rest of the week they areemployed within the warehouse.To make a distinction would cause endlessconfusion.We offer this in order to clarify the situation as far as yourthinking may be concerned.C. The disputed events1.The conference of November 24The next contact between Local 983 and Symns in the process of negotiationoccurred on November 24. Lott testified that Business Representative Mattoxwanted to go to Salt Lake City for Thanksgiving Day, so he suggested thatMattox do that, and while at Salt Lake City that he confer with Peel in regardto the contract.Edward J. Mattox testified that in his first conversation with Walker, themanager of Symns' Idaho Falls warehouse, Walker had told him that Peel wasthe only officer authorized to bargain for the Company.On November 24 Mattoxand Harry W. Garrett, statistician for Joint Council No. 67, by previous arrange-ment conferred with Peel at his Salt Lake City office. In the conferenceMattox told Peel that he was prepared to talk contract. Peel replied that hewasn't desirous of talking about the Idaho Falls operation, since he hadnegotiations coming up in the Salt Lake City operations, and as a consequencehe didn't want to do anything about Idaho Falls until such time as he hadcompleted negotiations in Salt Lake City.Mattox reminded Peel that it was hisunderstanding that the Salt Lake City negotiations were then some 3 monthsaway, and that Local 983 had complied with the Company's request for aBoard-conducted election, and that the employees at Idaho Falls were anxiousfor negotiations.Peel again stated that he was more interested in Salt LakeCity.The men then discussed the situation and Peel said that he was desirousof complete uniformity in the operations at Idaho Falls and Salt Lake City.Peel then objected to the proposed pay scale, and Mattox told him that hewas there to discuss wages and bargain with Peel on that point.He asked'that Peel makesome offerWith that, Peel again said that he was desirous of uniformity in the SaltLake City-Idaho Falls operations.Mattox replied that the Union was nottoo hard to get along with, and that aninterim agreementwould satisfy it,ifPeel was insistent upon waiting until he could negotiate a Salt Lake O1tyagreement.After the conferees had discussed the feasibility and the proposedterms of an interim agreement for some time, Peel said that he would not 632DECISIONSOF NATIONALLABOR RELATIONS BOARDsign acontract for less than 1 year's duration, or a contract for a year, whichwas not substantially the same as his proposal of November 16. In the con-ference Peel also objected to any form of union securityin the contract, andthe conferees argued at length on that subject.Mattox testified that the conference ended at about this point when Peelsaidthat he intended to come to Idaho Falls in thenearfuture,and wouldcontinue the negotiations with the Union at that time.It isundisputed thatPeel did not go to Idaho Falls until nearly 5 months later, some time afterthe strike at Salt Lake City was settled.Harry W. Garrett, statistician for Joint Council No. 67, testifiedthat he ac-companied Mattox on November 24 and engaged in the conference with Peel.He testified that after mutual introductions were accomplished, MattoxinformedPeel that he was in Salt Lake City to negotiate a contractfor the Symns em-ployees at Idaho Fallson thebasisof the union proposal which hadbeen pre-artouslymailed toPeel.Peel saidthat he did not desire to negotiatea contractfor his employees in Idaho Falls at that time,because hisemployees,who weremembers of Local No. 222 at Salt Lake City, would have their contractreopenedon the subject of wages in the new year, and Peel did not want to negotiateany terms for the Idaho Falls employees which would conflict withthe termsthat might come out of the negotiations at Salt Lake City.Mattox calledPeel's attention to the date upon which Local 983 had been certifiedas repre-sentative of the Idaho Falls employees, and to the fact that there had beenno negotiations concerning a contract until that date.Mattox stated that hefelt strongly that negotiations should be undertaken immediately.Peel reiter-ated his objections to negotiating in regard to Idaho Falls prior to the settlementof the negotiations at Salt Lake City.At that point in the discussion Mattoxsuggested to Peel that the parties enter into aninterim agreementbased onPeel's proposal of November 16,which would be in effect until negotiations werecompleted in Salt Lake City, at which time the parties could then negotiate acontractfor adefinite length of time. In objecting to such a contract Peelstated that the financial circumstances surrounding the Idaho Falls operationswere not satisfactory, and if the financial situation of the Company at IdahoFalls did not improve, that it could very well be that theIdaho Fallsoperationwould be closedprior to the completion of negotiations in the Salt Lake Cityarea.Mattox then told Peel it appeared to him that Peel would accept neitheran interim contract on his own proposal, nor a contract for a year which wasbased on the Union's proposals.Mattox informed Peel that the Idaho Fallsemployees would be very unhappy at such an outcome to the conference. In thecourse of the conference Mattox pointed out to Peel that the employees hadvoted to authorize the Union to secure a union shop. Peel stated that he wasopposed to the union shop, and in discussing the point, again stated that if thefinancial situation at Idaho Falls did not improve the operation might be closed.Mattox and Peel had considerable conversation about the desirability of uni-formity of wage rates at Salt Lake City and at Idaho Falls. In discussing thispoint Mattox asked Peel if he would agree to give to the employees at IdahoFalls the same terms and conditions of work as might be negotiated in theforthcoming negotiations at Salt Lake City.Peel refused to commit himself onthat point.According to Garrett the conference came to a close when Peel statedthat he would be in Idaho Falls in the very near future and that he would talkto the union representatives at that time.Both Mattox and Garrett testified in a forthrightmanner,and their testimonyIs mutually corroborative. I credit their testimony. SYMNS GROCER CO.633There appears to have been no contact either by letter, phone,or personalinterview between Local 983 and the Company between November 24 and Jan-uary 6.Meanwhile the Salt Lake City Local had given timely notice to Symns,Scowcroft, and Utah that it desired to modify the existing contract.2. The telephone conversation of January 6On January 6, 1951,Lottwas in Salt Lake City and he phoned to Peel at thelatter's office.Opening this conversation Lott pointed out to Peel that the meet-ing between Mattox and Peel on November 24 had not made any progress towardreaching an agreement,and the Union was concerned about the imminent wagefreeze of the Wage Stabilization Board.Lott asked Peelif he would considergiving an increase to the employeesat IdahoFalls, explaining that the Unionwas requesting all employers at that time to give a voluntary increase in wagesto offset the skyrocketing cost of living.Peel told Lottthat he would be negotiat-ing with the SaltLake CityLocals shortly,and that he was not interested inwhether or not there would be a wage freeze, nor was he interested in negotiat-ing for Idaho Falls, until he had disposed of the negotiations in Salt LakeCity.Lottrequested Peel to meet with representativesof Local983 at IdahoFalls, but Peel replied that he would not go to Idaho Falls to meet with them,until such time as the Salt Lake negotiations were terminated.The next con-tact of the parties was on March 1.3.The telephone conversation of March 1On that date Lott was at Salt Lake City. He talked to Fulmer H. Latter,secretary of Local 222 and secretary of Joint Council No. 67, and to Ernest T.Bailey,business representative of Local 222.He asked Bailey how negotiationswere proceeding as to the grocery warehouses in the Salt Lake City district.Latter and Bailey informed Lott that no progress had been made.After his conversation with Latter and Bailey, Lott phoned Peel.His versionof the telephone conversationis asfollows :A.I called Mr. Peel and asked him if we couldn't get together on a con-tract, and he again told me that he had-that he could not meet with meuntil he got the Salt Lake negotiations out of the road ; that he was in theprocess of having a meeting with the Salt Lake grocer warehouses in con-nection with the contract, and that until those negotiations were cleared upthat he would not meet with me.Well, first, I might say this, that I identi-fiedmyself, and asked Mr. Peel if he was free at one-thirty, and he said,"Yes," and I asked him to have a meeting, and he said he would be glad tohave a meeting, and then he asked what the purpose of the meetingwas, andI told him I would like to discuss the contract in the Idaho Falls area, and hesaid that would be useless, he said "That would be a waste of time for us tomeet and discuss the contract until such time as we get the Salt Lakenegotiations out of the way."And I asked Mr. Peel then if he would giveus the identical contract-if that was his position, if he would give us thesame contract that Salt Lake had, and he said he didn't see any reason whyhe should make any commitment as to what he would give us. I told him Iunderstood from Mr. Bailey and in talking with Mr. Latter that they hadmade a request for twenty cents an hour increase, and that they had made arequest for a Union Shop.He said they would never get a Union Shop,and I said, "Suppose they get one, will you give it to us?"He said, "No,Iwouldn't give-I am not making any commitments, whatsoever, as to theIdaho Falls operation."And I said,"Well, then, probably we better use our 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomic strength to force a contract,and do it in connectionwithand at thesame time, asI understand that Salt Lake is anticipatinga strike in theiroperations,and if that's the position of the company we probably betteruse our economic strength at the sametime that Salt Lakeuses their's."He said,"Go right ahead.You don't represent our employees, anyway.You haven't got a manup there.Everyoneof them tells us that they don'tbelong to the Union."I said,"Well, that isn't the certification, according tothe Board.We are certified,and," I said,"you are not followingthe desireswhenyou deny anydiscussionof the Union Shop, and the employeesvoted one hundred percent for a Union Shop."We argued about that, andhe saidthey did not, and I asked him if he would grant us one if the certifica-tion so showed that, and he said no, he would not. And he said, "If youthink that your boys willgo onstrike up in Idaho Falls, why, go right ahead.You don't represent the employees up there, anyway. There isn't any ofthem that belong to the Union."And so, I told him then that would probablybe our procedure, we would contact the Idaho Falls boys and see whetherthey wanted to, and it would be up to them to decide, and the issue wouldprobably be decided whether we represented them by a strike vote of theemployees.4 The strikes ; the hiring of replacements at a higher wageIt is undisputed that the negotiations at Salt Lake City foundered upon thequestions of wages and the union shop.On March 14 the employees of Symnsand the other grocery firms at Salt Lake City struck to enforce theirdemands,on these subjects.On the following day, March 15, the employeesof Symns atIdaho Falls also struck.An informal strike vote was taken by the Idaho Fallsemployees at a meeting with union representatives on the night of March 14.The strike became effective on March 15, as on that date the employees ceasedwork and began picketing the Idaho Falls store.Despite the strike by all five employees Symns immediately took steps to keepits Idaho Falls store in operation.According to records stipulated at the hear-ing, on March 19 Symns had employed a full crew of replacements. Thoughsome replacements were terminated prior to April 3, new employees were im-mediately hired to fill these places.After March 19 the Company operated witha full crew of replacements!It is undisputed that these replacements were hired and paid at a rate of payof 6 cents an hour more than previously paid to the strikers.5.The conference of March 27With the strike in full force and effect at both Idaho Falls and Salt Lake City,there occurred no contact between the Idaho Falls Local and Symns untilMarch 27. Sometime shortly before March 27 a call for a meeting concerningthe strike at Salt Lake City was issued by Lyle S. Johnson, a conciliator ofthe Federal Conciliation and Mediation Service.Lott testified that Fulmer H.Latter's secretary at Salt Lake City notified him of the meeting and he attended.The meeting was held at the office of the Industrial Relations Council, Salt LakeCity.The meeting was attended by several representatives of the Salt LakeCity Locals and by representatives of the various wholesale houses.At thebeginning of the meeting, the conciliator requested each of the representativesat the conference to identify himself.10When Lott identified himself as repre-9 Chart, Exhibit No. 5.10 No transcript of these proceedings was made. SYMNS GROCER CO.635senting the Idaho Falls Local, Callister,attorney for the Respondent,objectedto Lott's participation in the conference,and as an ultimate result Lott waspermitted to participate in the conference only as a spectator.Lott's testi-mony on this point is as follows :Q. (By Mr. Roll)Now, will you relate what happened in that meetingas it pertained to you?A.Mr. Johnson,the Conciliator,whether it was a matter of procedureI do not know,or whether there were so many faces that he wanted toclear the record,asked the group that was sitting at the table if theywould identify themselves and who they represented,for clarification ofhis records;and it was started at the head of the table,and when I identi-fied myself as of Local nine eight three,of Pocatello and Idaho Falls area,Mr. Callister immediately objected to me sitting in the meeting; that Iwas not a part of the bargaining unit; that historically it bore out thatthe grocery warehouse had negotiated in the Salt Lake area for the SaltLake area as a group,and we were separate and apart as a bargainingunit.And there was quite a considerable argument,and some of the otheremployers objected from Salt Lake that was sitting there, and I told themthat our employees had gone on strike because we were unable to securea contract and for that reason we had asked Local nine-eighty-three (sic)to notify us of any meeting of the Conciliation Service that the Servicecalled,as we understood or knew that they would be in the picture, andthat we would like to sit in with them in an effort to settle the IdahoFalls strike at the same time.As I say, when Mr. Callister raised the issue on the fact that we wereseparate and had a separate election,the history of the bargaining unithad not been-that we had not bargained in a group,that the Idaho Fallshad never been included,the Conciliator said he would have to go alongwith the employers'objection,but asked if there was any objection to mesitting into the meeting as a spectator,and they said no, they had no ob-jection as long as I had no voice in the negotiations.Q. (By Mr.Roll)I think you said that some employer representativescommented.Do you recall any employer representative in particular?A. I think Mr. Peel raised the objection,and Mr.Smith were the twomost emphatically.There was quite a heated argument-discussion for justa few minutes as to my presence,that I was an outsider,and I had nobusiness there, and also the Conciliator said they would have to go onbecause there was a different Regional Board,and as far as he was concernedhe had had no notification of Idaho Falls being in the dispute, and thathe could not allow me to sit into it, as we were under a different Board,and unless the conciliation board had turned over the authority for con-ciliation that I would not be allowed to participate.Q. Clarence,Iwish you would exhaust your recollection now on thestatement that you made before that group, as to the reason why you werethere, and why you were seeking to participate or seeking to sit in.A.Well,our employees had gone out on strike to force a contract withthe Symns Wholesale,and in connection with it we felt that the-[Em-phasis supplied].Mr. CALLISTER. Well,just state what you said Mr. Lott, not what youfelt.In other words, we want just your conversation.A. I made the statement that our employees were out on strike to forcea contract with the Symns Wholesale Grocery,and it was advantageous forpus to go out on strike at the same time as Salt Lake,and that we were 636DECISIONSOF NATIONALLABOR RELATIONS BOARDthere for the same purpose as Salt Lake, to try to settle that-the strike, asSalt Lake was out on strike, we were there to settle the strikein the samemanner and under the same conditions as Salt Lake settled it.[Emphasissupplied. ]Q. (By Mr. Roll) Did you set forth in your discussion at that meetingany of the reasons why you were on strike?A. Only the fact that we were out on strike to force a contract withSymns,that they had failed to bargain with us, had failed to meet with us,they had never been in the Idaho Falls area, had never once in theperiodof the time from certification we had never had an employer representativemeet with us in the Idaho Falls area to discuss a contract'I[Emphasissupplied.]6.The settlement of the strike at Salt Lake City and negotiationsin regardto the strike at Idaho FallsIt is undisputed that this conference of February 27 reached a partial settle-ment of the Salt Lake City strike. In the negotiations the representatives ofthe Unions and the representatives of the employers were separated by theconciliator.He worked with each groupin turn.Finally, he reported to theUnions that Scowcroft and Utah were willing to offer the Salt Lake City Localan increase in wages of 6 cents per hour to be granted immediately, and afurther increase of 7 cents per hour to be effectivewhen, as,and if, the WageStabilization Board permitted the increase.The employers were also willingto grant some union security which in form was a modified maintenance-of-membership clause.These terms were acceptable to Local 222, Salt Lake City,and Local 976, Ogden, Utah.However, one stumbling block developed as to making the agreement appli-cable to Symns.The settlement agreement for Salt Lake City provided thatallmen on strike were to be reinstated to their positions.Neither Scowcroftnor Utah had attempted to operate their warehouses with replacements duringthe strike, so this particular provision contained no impediment to settlementfor those 2 companies.However Symns had hired8 replacementsat Salt LakeCity.On March 27, Peel took the position for Symns that he would not dis-charge the replacements to make room for the return of the strikers. In allother respects, including wages and a maintenance-of-membership clause, Peelwas agreeable to the terms of the Salt Lake City settlement.When Peel, on be-half of Symns, objected to the settlement, that objection prevented settlementby the other 2 firms with the Unions. So, despite the fact that all parties wereon the verge of settlement of the Salt Lake City strike, settlement was delayeduntil the next day.'Peel testified credibly that on the next morning he phoned Hampton of theIndustrial Relations Council and notified him that it would be all right forScowcroft and Utah to settle with Local 222 and Local 976, withoutSymns.Hefurther notified Hampton that he was prepared to settle on the same terms,provided it was not necessary for him to discharge replacements to make roomfor the return of the strikers. Scowcroft and Utah and Locals 222 and 976then settled their strike, the strikers returning to work under the conditions ofthe new contract"ss Lott's testimony on this point was undisputed except that Callister in his brief testi-monyclaimed that he did notinitiatethe objection to Lott's participation."Findings in this paragraph are based on the credited, uncontroverted testimony of PeeL23This testimony of Peel was not disputed. SYMNS GROCER CO.637With the negotiations of Local 222-Symnsin thisstate, Local 222 took directaction to break the impasse.According to the credited testimony of Ernest T.Bailey,business representative of Local 222, that Union had kept in touch withthe men who had been hired as replacements at Salt Lake City. On April 5,union representatives had a talk with these men, with the result that the replace-ments joined the Union, and accepted jobs elsewhere, vacating the jobs they heldat Symns.With the jobs thus vacated, on the next day, Latter, secretary ofLocal 222 and of Joint Council No. 67, called on Peel at his office.7.The meeting, April 6The only testimony as to this meeting was given by Peel. Latter did not testify.Peel testified credibly that on April 6 Latter called at his office and told him thatthe men who were employed on the Symns job at Salt Lake City as replacementsfor the strikers had left Symns' employ. Latter then requested Symns to settlethe strike on the same basis as the other two companies had. Peel replied thathe was willing to settle the strike on the same terms as the other companies, aslong as he was not required to discharge the replacements whom he had hired,and that inasmuch as that problem had been obviated, he would settle withLatter as regards Salt Lake City. Latter then asked Peel if he would settle theIdaho Falls strike.Peelagaintold Latter that he had hired a full crew of re-placements at Idaho Falls, and he refused to discharge these men to make roomfor the strikers.Peel stated that he was willing to extend all other terms of thecontract at Salt Lake City to Idaho Falls, but he would not discharge the replace-ments.Latter then asked Peel if Peel would give him some time to see if theunion representatives could work out the situation at Idaho Falls in the sameway it had been worked out at Salt Lake City-by havingthe replacements jointhe Union and take employment elsewhere. Peel stated that he was agreeable to,any such arrangement and at Latter's request agreed to give Latter until thefollowingMonday morning to effect the arrangement. Latter asked Peel tQnotify Walker, Symns' manager at Idaho Falls, that it was permissible for unionrepresentatives to talk to the replacements on the job at Idaho Falls. Peel agreedto do this, and phoned Walker that any union representatives who wished to talkto the replacement were to be permitted to do so.Later on this day, Latter called Peel and told him that he found it impossibleto go personally to Idaho Falls but would ask some of the Idaho Falls represent-atives to try to effect the arrangement. Peel agreed that this would also besatisfactory.On Sunday, April 8, the conciliator notified all parties of a meeting at the officeof the Industrial Relations Council on the next morning, April 9.8.Meeting of April 9This meeting was attended by Peel ; Thoreson and Hampton of the IndustrialRelations Council; Mattox and Lott, Local 983; and Bailey and Latter, Local222.Lott testified that at this meeting Peel offered to settle the Salt Lake Citystrike with Local 222 on the same terms as the other firms had settled. It waspointed out that now Symns had no replacements working at Salt Lake City.Local 222 accepted the offer. Then Latter asked Peel if the same settlement couldbe effected for Idaho Falls. Peel replied, "Absolutely not."According to Lott,Peel said, "he would make a survey at Idaho Falls, and see what the conditions(was in the next few days, and he would meet with us up there, but he would notsettle on the same conditions as he was settling in Salt Lake." 638DECISIONSOF NATIONALLABOR RELATIONS BOARDPeel in his testimony stated that at this meeting he offered to settle the IdahoFalls strikeon the sameterms as the Salt Lake City strike, except that herefusedto discharge any of the replacements to make room for thestrikers.Lott testified that at this meeting he requested Peel to reinstate the strikingemployees.Peel refused and suggested that if the union could prevail upon thereplacements to quit, as had been done at Salt Lake City, then the situationwould be clarified to the extent that Peel could make a contract withthe Union.,Lott testified that on April 13 he and Mattox went to the Symns warehouse atIdaho Falls.Walker permitted them to talk to the replacements.Their con-versation with the men lasted about an hour and a half, and was terminatedwhen Walker told them that the men had work to do. The Unionwas unsuc-cessful in effecting the resignation of the replacements.When the representa-tives of the local had finished talking to the replacements, Lott went into theoffice, and accusedWalker of talking to the menagainstresigning,and demandedagainthat the striking employees be reinstated.Walker refused.During all his testimony Lott's demeanor was that of a fair and candid wit-ness.I credit his testimony, except that portion dealing with the conference ofApril 9, which I have previously noted. In that testimony he appeared to havenot fully understood his questioner.After the attempt of the union representatives to enrollthe replacements inthe Union and accept employment elsewhere proved futile the strike continued.Also Symns continued to operate its Idaho Falls warehouse with the crew ofreplacements.Finally on May 18, 1951, the picketingof the warehouse wasdiscontinued.9.Other testimony as to the cause of the strike ; alleged incidents of interference,restraint, and coercion ; the alleged discharge of Ritchie and Carson ; statusof CarsonReedT.Ritchietestified that he had several conversations withManagerWalker.The first of these occurred on or about January 10. On thisoccasionWalker told him that according to the newspapers the Wage Stabilization Boardwas permitting raises, and that the men were going to get a raise,and that therewas no need to join the Union, that the Union wasn't any good, and for Ritchieto stay clear of the Union and not waste his money.On another occasion, about March 12, Ritchie engaged in a conversation withemployees Carson, Graves, and Forbush.The men were discussing why theyhad not received the 6-cent per hour increase in pay, which the newspapers saidthe Wage Stabilization Board would permit.While the men were talking Man-ager Walker came to them and said that the men were getting a raise of 6 centsper hour, that the Government had permitted it, and that it would be on theirnextpaychecks, due March 15.On the day after the strike Ritchie, Mattox,and several employees went to the office of the Company for theirchecks.Manager Walker told the men that the checks had been sent back to Salt LakeCity, so that they could be corrected, because the checks contained pay forMarch 15, the first day of the strike, on which date the men had not worked,and totake off the pay increase which had been computed into the amounts onthe checks."14 In view of this testimony by Lott,it seems probable that Peel offered to settle on thesame terms as at Salt Lake City, except that he would not discharge replacements and rein-state the strikers.I so find.13 It should be noted in connection with this incident that the original checks were laterproduced by the Respondents,and it was thereupon stipulated that the checks containedno increase in pay, but did contain pay for March 15, which was consistent with the con-tentions of the Respondents. SYMNS GROCER CO.639On April 4, while Ritchie was engaged in picketing at the store, he had an-other conversation with Walker.On that occasion Walker asked Ritchie whathe was doing.Ritchie replied that he was picketing for the Union, as the Unionfelt that it needed a raise in pay and the men had been told they would get araise.Walker said, "Well, you are fired ; you can't come back in here andwork. If I were you I would get out of here because the union is no good, andyou are only paying money into it, I would slip off this picket line right now."Harris Ranson,one of the striking employees, testified concerning the strike-vote meeting.He said that at the meeting Mattox told the men that the localcould not arrange satisfactory bargaining conferences with Symns and for thatreason the men struck. On cross-examination Ranson also testified that at themeeting Mattox informed the men that the employees at Salt Lake City hadstruck, and that fact also was a reason for their strike on the followingmorning.On March 16 Ranson was in the group of employees who went into the storefor their checks.Walker told the men that he had sent the checks to Salt LakeCity for correction, and that "if we had stayed we would have got a raise. thatour wages would have been a dollar twenty-three for the warehousemen.""Lryle Carson:In the course of the hearing a question arose as to the super-visory status of Carson as foreman of the warehouse, the General Counsel con-tending that Carson was an employee,'? and the Respondents that he was asupervisor.In testifying as to his duties Carson appeared to be fully conscious of hispersonal stake in maintaining and proving that he wasnota supervisor.Hewas evasive on simple questions, the answers to which might tend to establishhis supervisory status, and was fulsome in his disclaimers of any real authorityin the warehouse.He testified that at the time he was hired it was his understanding that oneWright was foreman. Later on he was given the title of foreman, but he"couldn't say that I was a foreman."He replaced the former foreman whenthe latter became a salesman in 1949.Carson testified that when theformer foreman went on the road, "of course they had to have somebody inthere in his place, and they asked Charley Graves if he wanted it, and he re-fused and he recommended me." Carson testified that he didn't want the posi-tion, but that McIntyre, the then manager, prevailed upon him to take it.Car-son hesitated about taking the job, because he is not the kind of a man who cangive orders.He testified that the only job that he estimated he was capable ofwas working in the warehouse.He did not remember whether Walker, themanager, outlined the scope of his authority ; or told him what he was supposedto do.He testified that "he just took it for granted that he was just anotheremployee in the warehouse."He received a raise of 5 cents per hour at the timehe took the job.He stated that as foreman he performed the same duties as hehad performed as a warehouseman previously ; that there was only one changein his job, and that was that he was given a key to the warehouse. One newduty he gained was making out the freight bills and invoices in a little office.Carson explained that each night he checked the freight bills with the manager,and then the bills were placed in the files.16 Apparently this is the correct version of Walker's statement,in view of the fact thatthe checks didnotcontain a raise.17In the General Counsel's complaint Carson wasalleged tobe an employee,while in theGeneral Counsel's bill of particularsCarsonwas named as a person whose conduct couldbind theCompany.At thebearing the General Counsel took the position that Carson wasan employee. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to his authority as foreman in the warehouse, Carson testified that Walkercalled him the foreman, and said he had authority to order the boys around,but that he refused to do so. Carson stated that it was sometime in February1950 that Walker told him he had authority to order the boys around. Thewitness testified that on this occasion Walker was trying to "bolster" him asforeman to boss the other fellows around, but that he refused to give orders.Orders were given in the following way-"Mr. Walker wanted something doneat times he told the men out in the warehouse, and at times he told me, and Iwould relay that to the men."He did not hire anyone, nor was he ever toldthat he had authority to hire anyone.He never fired anyone nor recommendedthat they be fired.He never trained any new employees.When he decidedsomething should be done in the warehouse, he did it himself or asked the otherfellows to help him, and they always complied with his requests.He nevercriticized any of the men in the warehouse for the manner of work performed;never told men what orders to fill, or told truckdrivers when to take their trucksout.He had never checked with the customers as to service, or received com-plaints from customers, or complained about any man's tardiness.He did notkeep the men's time.He said the men might "mention" a raise, but they didn'tcome and ask him for a raise.He received no complaints from the men.Sometimes he worked overtime when shipments were received late.He didnot receive overtime pay for this, but Walker would allow him some overtimepay later on.Sometimes on Saturdays he went to the warehouse to let the cus-tomershave orders, but did not receive extra pay for that.He aloae did thebilling in the billing office.He was instructed by Walker to report any dif--culty in the warehouse.On 1 or 2 occasions he spoke to Walker about mennot performing their work properly.He did not know what steps Walker tookthereafter in regard to the men.Carson was far from being a disinterested witness on this point. I credithistestimonyon hisduties only to the extent that it is corroborated by otherwitnesses.On other points Carson appeared to testify much more disinter-estedly.Carson testified credibly to a conversation with Walker, the manager, on theday of the strike.His testimonyis asfollows :A. I handed him the keys, and told him I guessed I didn't have any moreuse for them, and he-I believe at that time he told me that I didn't haveto go out on strike, that I wassupposed to be a foreman,and I didn't haveto go out on strike.AndI informed him that I was sticking with theboys,and even if I didn't go out on strike I would be canned for not reporting forwork, as I wouldn't cross the picket line.And he said at the time that hefelt sorry I felt that way about it, and I told him that was the way it hadto be, and I believe then I walked on out. (Emphasis supplied.)Q. (By Mr. Roll) Did you discuss with Mr. Walker the reason why youwere on strike?Did you give him a reason?A. Yes, he asked me-or, I told him that we were striking, as we wereafter a contract.And we spoke about Union Shop there, and he said thatwas out, that we could not-we would never get the Union Shop, thatSymns Wholesale, or, if I remember correctly, Mr. Peel at Salt Lake wouldclose the doors before he would grant us a Union Shop.Q.Well, what reason did you give him for striking, at that time?A.Well, we were after, trying to negotiate for a contract, and didn'tseem to be getting anywhere with it, and it had been some time, and wewas getting worried, you know? more or less what was happening and whatwas going to happen. SYMNS GROCER CO.641Carson testified that at the strike-vote meeting Mattox told the employees thatthe employees at Salt Lake City had gone out on strike,and asked the employeesif they wished to strike at Idaho Falls,as it would probably be advantageousto them.Carson also testified that on April 4, while Ritchie and he were doing picketduty, he also had a conversation with Walker,in which Walker asked him whyhe didn't leave the picket line and find a job.Carson replied that the men wereout temporarily,until this thing was settled.Thereupon,Walker told him thatas far as Symns was concerned,"they were out for good."Walker then advisedCarson to sneak off the picket line and find employment elsewhere.Walkerdid not testify,so the above conversations are uncontroverted.I credit Car-son's testimony as to these conversations.Reed T. Ritchietestified that Carson was foreman in name but not in pay,explaining that though Carson had the title of foreman,his pay was the sameas that of the witness.Later he corrected this statement saying that he hadonly seen Carson's pay on one occasion and thought it was the same as hisown.He testified that Walker would ask Carson to have something done, andthen Carson would come out and ask the warehouse crew to do it.He statedthat Carson never forced them to do these things.He testified that if Carsonhad given him an order that he didn't want to obey, that he would have refusedunless he was being "polite"or perform the task "as a neighbor."On cross-examination Ritchie testified that when he went to work at Symns,Walker told him that Carson was foreman of the warehouse.Walker was awayfrom the warehouse a good deal of the time.On occasion the witness observedCarson give orders to others.Ritchie stated that Carson performed manuallabor along with the rest of the men,but that in addition to that, he also per-formed the billing of the Company,which he performed in a little office.Harris Ransontestified that he is a truckdriver for the Company.Wrightwas the foreman of the warehouse at the time he was employed, and Wrightwas subsequently replaced by Carson.This witness testified that on certainoccasions Carson told him to do certain things, "but he had been told to tellme."He explained that when it was necessary to do something around thewarehouse Walker told Carson,and Carson told the men what to do.He statedthat the work of the warehouse was largely routine and that Carson neededto direct the men on only rare occasions.Ranson testified that when his-truck broke down he took the other truck without consulting Carson. Hetestified that Carson"was more or less a leadman" explaining that "he wouldget his orders from Walker,and he would give them to me." On cross-exami-nation he admitted that Carson took Wright's place. The witness admittedthatWright gave some orders.Wright would get his orders from McIntyre,and then come out and tell the men when,how, and what to do. He admittedthatWalker was away a good deal,as he was salesman in addition to beingmanager.Both Ritchie and Ranson in their testimony exhibited a desire to assist Carson.Their testimony on this point was by no means disinterested.I credit theirtestimony only in part,as set forth later herein.10.The defense of Respondent SymnsThe principal witness for the Respondent was Peel 38He testified that Mattoxand Garrett called on him on November 24.Mattox opened the conferenceie Callister,attorney for the Respondents,testified briefly, principally to fix a date and todeny that he instituted the objection to Lott's participation in the conference of March 27.This denial by Callister is of minor importance, as it is clear that a Symns representative,either Callister or Peel,started the objection. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDby saying that he would like to talk about the contract which the Union hadsent to the Company.One of the union representatives had a copy of theSymns contract at Salt LakeCity whichwas very close in wording to thecontract which Mattox had sent to the Company.Peel stated to the unionrepresentatives that the Company would like to have uniform rates of payand conditions of work at both Idaho Falls and Salt Lake City;that the Com-pany had given a wage increase in August and Peel thought that it was tooearly for another one.He suggested that the rates of pay then in effect, whichwere stated in his written proposal to the Union,be kept as the present scale.Mattox then said that the contract as regards Idaho Falls was not as goodon vacations as the contract at Salt Lake City.Peel replied that the Companywould make the two contracts conform. In the course of the conversation Peeltold the union representatives that if the Company granted the wage increasewhich was asked by the Union and their competitors did not have topaythesame increase,that the Company would not be able to stay in business, as itcouldn'tcompete.He also told them that the competitive situation of thewarehouse at Idaho Falls had become increasingly difficult.He explained thatthe free delivery of groceries to points 200 miles distant from the Company'sbase was an expense which was making the Company's operation at IdahoFalls unprofitable,and that if something wasn't done to remedy the situationthe Company would be out of business.In the discussion of wages Peel ex-plained that they didn't have any"line-drivers"as such and there wasn't anyreason to provide for such employees in the contract.Peel told the unionrepresentatives that he had suggested a contract in his letter of November 16,and that he was willing to sign a contract embracing the terms of his proposal.He also told them that the SaltLake Citycontract would be up for negotiationshortly, and that the Company was unable to tell what the wage increasewould be at Salt Lake City,so he couldn't tell them what the Company would beable to give the employees at Idaho Falls.Peel testified that the conferees spent considerable time discussing the unionshop.The union men extolled the advantages of the union shop, with Peelreplying that he had been hearing that for better than 9 years, and that the unionrepresentatives hadn't succeeded in telling him anything new.Peel said thatthe conference was friendly, and that as he left Mattox said in a friendly way,"Well, get us some word as soon as you can, but under any circumstances we aregoing to have the union shop."Thereafter Peel heard no more from the Union until he received a phone callfrom Lott in early March.At the start of this conversation Lott asked Peelfor a conference and Peel replied that he would be glad to see him after 2 p. m.that afternoon,but asked what he wanted to talk about.Lott said he wanted totalk about a contract for Idaho Falls. Peel said that he had an understandingwith Mattox and Garrett that these negotiations were going to be settled alongwith the Salt Lake City proposition.Lott asked Peel about a union shop, andPeel said that they were no closer on that point than they had ever been. Lottthen said,"Well,I guess we will have to show our economic strength,"and Peelasked him if that was a threat.Lottdid not answer that, but said,"I under-stand they are going to take a strike on the union shop at Salt Lake City andif they win it, can we have it at Idaho Falls?" Peel said,"If they have it atSalt Lake City I can see no reason why you shouldn't have it at Idaho Falls."Lott said,"I guess there's not much use in my coming down to talk about thesethings."According to Peel that was the extent of the conversation with Lott onthis occasion. SYMNS GROCER CO.643On March 14 the employees of the Company at Salt Lake City struck, and onthe following day the employees at Idaho Falls struck.Symnsdetermined tocontinue operations despite the strike and hired three replacements at Salt LakeCity, and a full crew at Idaho Falls.Peel admitted that the replacements at Idaho Falls were hired at a rate of pay6 centshigher than had been paid to the strikers.He explained that on March15 Scowcroft, at Idaho Falls, had granted a 6-cent an hour increase, and Walker,without Peel's authority, had given the same pay raise to the replacements whomhe had hired.A similar wage raise wasnotgiven to the replacements at SaltLake City, and Peel did not know the raise had been given at Idaho Falls until2 weeks later, when he saw the payroll at the end of the payroll period.Peel testified that after the strike his first meeting with representatives ofLocal 983 was at the conference of March 27 at Salt Lake City. His version ofthe conference was substantially the same as that given by Lott, which has beenset forth previously.The conference of March 27 according to Peel resulted inan agreement on wages and union security, but final settlement was delayeduntil the following day, over the obstacle of Symns replacements, at which timePeel notified the Industrial Relations Council that Scowcroft and Utah couldsettle without Symns.Peel's testimony as to his conference with Latter on April 6 has been previouslyset forth.Peel's version of the conference of April 9 is at some variance with the testi-mony of Lott as to this conferencePeel testified that his message to theIndustrial Relations Council on March 28 offered to settle the strike as to bothIdaho Falls and Salt Lake City, on the same terms as Scowcroft and Utah hadsettled, provided that Symns was not required to discharge the replacements ateither Salt Lake City or Idaho Falls to take back the strikers. At the meetingof April 6 when Latter reported that the replacements at Salt Lake City hadquit,he reaffirmedhis offer to settle at Idaho Falls on the sameterms,and gaveLatter until the following Monday to effect the withdrawal from employment ofthe replacements at Idaho Falls. Peel testified that on April 9, when the Symns-Salt Lake City strike was settled, he offered to extend the same contract toIdaho Falls, provided only that he would not discharge the replacements to makeroom for the strikers.However, he offered to reemploy the strikersas openingsin employment occurred.Peel also testified that on or about March 27 when the negotiations at SaltLake City were entering a crucial stage, he had a telephone call from the mayorof Idaho Falls.The mayor asked Peel what could be done to settle the strike ofemployees at Idaho Falls. Peel told the mayor that he realized Symns was undera duty to bargain with the Union, even though it had no employees in the ware-house at Idaho Falls at that time.He told the mayor that he could not go toIdaho Falls at that time, because of negotiations at Salt Lake City, but that veryshortly he would go to Idaho Falls. Some few days after the settlement of thestrike at Salt Lake City, Peel went to Idaho Falls.He called on the mayor andlearned that the mayor had been defeated in a recent municipal election,and wasno longer interested in the settlement of the strike.On this occasion Peel alsowent to the office of Mattox at the Labor Temple. He found that extensive repairsand remodeling were being effected to the offices of the Union.After sometrouble he located the officegirlsinMattox's office.They informed him thatMattox was out, and that they did not know when he would return. On thefollowing day Peel again went to the Labor Temple. On this occasion he wasinformed that Mattox was at Arco, a neighboring city. That ended his effortsto talk to representatives of Local 983.Peel denied that the mayor had asked 644DECISIONSOF NATIONALLABOR RELATIONS BOARDPeel to come to Idaho Falls, and the former mayor did not testify in this proceed-ing.As to the nature of the telephone call from the mayor to Peel and theensuing conversation, I credit Peel's undisputed testimony. I also credit hisundisputed testimony as to his visits at the Labor Temple.Peel testified that in addition to exceeding his authority in giving the replace-mentsa higher rate of pay, Walker had acted without authority if he had dis-cussed the Union with the employees and if he had stated to striking employeesthat they would not be reinstated. Peel stated that Walker, as manager, waswithout authority in those matters.In generalI have credited the version of the various conferences given by Lott,Mattox, and Garrett, rather than the version furnished by Peel.The unionrepresentatives appeared much more candid than Peel.He appeared to tailorhis testimony on occasion to suit the Company's needs, as exemplified by histestimony related immediately above, as to Walker's lack of authority. In viewof the undisputed evidence that Walker was the Idaho Falls manager for Symns,I cannot accept this limitation of his authority.Concluding FindingsIn the light of all the credible evidence I find that the strike of the employeesat Idaho Falls was an unfair labor practice strike caused by the unfair laborpractices of Symns.As I review the evidence of these negotiations, many points of which are un-disputed, I am constrained to conclude that Symns never bargained in good faith,but, on the contrary, sought to nullify by a policy of delay the right of Local 983to bargain, while by other unfair labor practices it sought to undermine theUnion.Symns never afforded to its employees or their certified representativesthe good-faith bargaining required by the Act.At the local's first approach to bargaining, Walker, the manager at IdahoFalls, informed the local that Peel at Salt Lake City was the only one author-ized to conduct negotiations for Symns.At that point, the local could haveasserted its rights and insisted that bargaining take place at Idaho Falls, but,instead of standing on its rights, it accepted the situation as presented by theCompany, and instituted negotiations with Peel at Salt Lake City. It may beargued that at that point the local waived the right to have bargaining at IdahoFalls.As I view the evidence, it made no such waiver. It was seeking good-faith bargaining, and accepted the implicit assurance of the Company thatPeel at Salt Lake City would afford the Union such bargaining.Relying onthis assurance, Local 983 then initiated negotiations with Peel at Salt LakeCity.This led to the exchange of proposals, the Union asking, among otherthings, a wage increase and a union shop, the Company offering only to maintainthestatus quo,with a minor change of one additional holiday. On November24, the parties met face to face for the first time in the conference of Mattoxand Garrett with Peel.From all the credible evidence as to this conference it is clear that the localsoughta contract,which would implicitly carry recognition of the Union.Fromthe tenor of these negotiations it is clear that the representatives of the localwere by no means sure, even at that date, that Symns recognized the local asthe representative of its Idaho Falls employees. In this conference, Peel im-mediately proposed that all negotiations be postponed until after the Salt LakeCity negotiations, on the plea that he desired uniformity of working conditionsat Salt Lake City and Idaho Falls. This would postpone negotiations forapproximately 3 months.At that point negotiations had been delayed 2 months.The representatives of the local opposed this new delay. In the course of the SYMNS GROCER CO.645conference, Peel refused to accept the proposed contract of thelocal as a basisfor negotiations, and proposed a contract embodyingthe existing workingconditions.When he insisted that the Salt Lake negotiations should precedethe Idaho Falls negotiations, the representatives of the local proposedaninterimagreement basedonPeel's proposals,which would be effective until the SaltLake negotiations were terminated.This proposal of the local representativeswas the reasonable procedure which would lead to uniformity in the Salt LakeCity-Idaho Falls agreements, for after the Salt Lake negotiations had resultedin a contract, the Idaho Falls contract could be made to conform to it. Peelwould have none of it.At that point the bad faith of the Respondent becamemanifest.It would notsign acontract for a year on the Union's terms, or signan interim agreement based on its own proposal.Furthermore, it sought delayon the plea that it sought uniformity in working conditions, but it would notagree to give Local 983 whatever benefits were won by the Salt Lake City localsin that negotiation.Mattox testified that as this conference ended Peel said that he would come toIdaho Falls shortly and continue the negotiations, a statement which was neverfulfilled.I credit the version of the conference given by Mattox and Garrett.Peel's failure to go to Idaho Falls is further evidence that the Respondent wasnot in good faith. I do not credit Peel's testimony that no such statementwas made by him.In the negotiations of November 24, Mattox told Peel he would likesomeoffer of a wage increase to take back to the men, who were becoming restive.Peel refused to give Mattox any offer or assurance of an increase.On January 6 Lott called Peel. Lott asked Peel if he would consider givingthe men at Idaho Falls a raise in view of the skyrocketing cost of living, andthe imminent wage freeze by the Wage Stabilization Board. Peel told Lotthe would be negotiating with the locals in Salt Lake City, and that he was notinterested in whether there would be a wage freeze, nor was he interested innegotiating for Idaho Falls until the conclusion of the Salt Lake City negotia-tions.This language of Peel's constituted an outright refusal to bargain.Thelocal had a right to bargain with Symns independently of the Salt Lake Citynegotiations.Peel unilaterally and arbitrarilysuspended this right until theconclusion of the Salt Lake City negotiations.On March 1 the bad faith of the Respondentwas furtherdisclosed.On thatdate, with a strike of the Salt Lake City Locals imminent, Lott asked Peel ifthe Company would give Local 983 thesame contract as would comeout of theSalt Lake City negotiations.Here again, Peel was presented with a procedurewhich would give his Salt Lake City-Idaho Falls operations the uniformitywhich he claimed he sought.He refused to commit himself,and then, whenLott said that Local 983 would under those circumstances probably strike, Peelsaid,"If you think that your boys will go on strike up in Idaho Falls, why, goright ahead.You don't represent the employees up there anyway.There isn'tany of them that belong to the union." So, after the Board electionand certifi-cation, and all the phone calls and conferences, Symns had completed thecircle of sham bargaining, and now denied the Union's majoritystatus anddefied it to strike.Further evidence of the Respondent's bad faith is contained in the payraise which was granted to replacements for thestrikerson March 17, 1951.On at least two occasions, Peel had refused to give any wage increase to hisveteran employees at the requestof their certified bargaining agent.Yet, onthe first days of the strike,replacementsfor theseemployees were hired at arate of pay 6 cents higher than the strikers were paid, without any consultationwith Local 983. In addition to this unilateralpay raise being evidence of257905-54-vol. 103-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDSymns' bad faith in bargaining, I find it constitutesan independentviolation ofSection 8(a) (1) and (5) of the Act."In his testimony Peel stated that Walker did not have authority to hire thereplacements at that wage, and that he didn't know of that factuntil some2 weeks later. Thatisnodefense under the circumstances.Walker wasSymns' manager, at Idaho Falls, clothed with all the conventional authority ofthat office.He had authority to hire replacements when the strike occurred,and I find that this authority included authority to determine how much thereplacements would be paid.Furthermore, crediting Peel for the moment, whenhe learned of the raise, Symns did not disavow the act, but continued the raisein effect.Finally,I cannotaccept Peel's testimony that he did not know ofthis raise when it was granted.He alone was directing all negotiations, and hehad full control of the Company's labor relations. Certainly he must haveknown when and how replacements were obtained. That thisraise in payprolonged the strikeis obvious.When the Salt Lake City Locals talked to thereplacements at Salt Lake City, those men joined the Union and quit Symns.However, when the same proposition was broached to the Idaho Falls replace-ments, who were paid thehigher wage,they refused to resign, so the strikecontinued.There are several features of the local's conduct which gives a semblance ofvalidity to the claim of Symns that the strike was economic in nature.However,this semblance of validity vanishes upon close examination.The first of thesefeatures is that the local was not more vigorous in demanding thatnegotiationstake place at Idaho Falls, and that the negotiations for Idaho Falls proceedimmediately, without reference to the Salt Lake City situation.There is noquestion but that the local was not firm on those points.However, it sought acontract with Symns. It believed itself dealing with an employer whose goodfaith was equal to its own. It was willing to inconvenience itself by going toPeel at Salt Lake City, and if agreement on a contract resulted, the inconveniencewas of no consequence.At all times it pressed Symns for a commitment as toa contract for Idaho Falls.Symns interposed the Salt Lake City negotiations asan excuse for postponing the Idaho Falls negotiations. It was Symns whoseconduct thus brought the actions of the Salt Lake City Locals and Local 983together.On this point too, Local 983 was reasonable and patient. It did notinsist that its own negotiations take precedence, but it did insist onat least somecommitment.First, the local sought independent negotiations, and a contractof its own, without regard to the Salt Lake City negotiations. Peel demurred,interposing the Salt Lake City negotiations. Then the local asked for an interimagreement based on Peel's proposals.He demurred again, with another referenceto the Salt Lake City negotiations.Finally, in view of his frequently stateddesire for uniformity as to working conditions at Idaho Falls and Salt Lake City,the Union asked, in substance, if it postponed negotiations and a contract, wouldSymns give the local the same contract as it would give to the Salt Lake CityLocals.When Symns refused to commit itself on that proposition, despitePeel's repeated assurances that the Company sought uniformity in the contracts,the local concluded that Symns was not in good faith and took strike action.TheRespondent now claims that the patience and forbearance exhibited by Local 983on these points is evidence that Local 983 was unaffected by the unfair laborpractices of the Company, and struck for economic reasons only at the sametimeas the Salt Lake City Locals. I cannot accept that proposition. In agreeingto negotiations at Salt Lake City, and in not insisting that the negotiations forIdaho Falls proceed without reference to the negotiations at Salt Lake City, Local10N. L.R. B. v. Deena Artware, Inc.,198 F. 2d 645 (C. A. 6). SYMNS GROCER CO.647983 was deceived by Peel's representation that he wanted uniformity in thecontracts.This representation was proven untrue by Peel's refusal to committhe Company to grant Local 983 the same benefits it would grant to the Salt LakeCity Locals.Even when the parties met at the invitation of the United States conciliatoron March 27, Symns objected to the participation of Local 983 in the conference.That action too belied the Respondent's soft-spoken plea for uniformity in itslabor agreements.For the foregoing reasons, I find that Symns violated Section 8 (a) (1) and (5)of the Act by (1) failing and refusing to bargain in good faith with Local 983on and after September 15, 1950; and (2) by instituting a pay increase for itsemployees without consulting the certified bargaining representative of itsemployees on March 17,1951.Walker was manager for Symns at the Idaho Falls warehouse, and was clothedwith all the conventional authority of such a supervisory official.The Companyhas denied that Walker had authority for certain conduct toward the employees.I find that contention without merit.Walker was the only supervisory employeeof Symns at Idaho FallsAs manager he had unusually complete authority overthe operations at that warehouse.According to Peel's own testimony, he rarelywent to Idaho Falls, leaving the routine management of that operation almostentirely to Walker.Under the circumstances Symns cannot disavow the conductof Walker in dealing with employees. I find that Symns, through Walker, com-mitted various acts of interference, restraint, and coercion in violation of Section8 (a) (1) and (3) of the Act. They may be summarized as follows : 20a.On or about September 22, 1950, Walker had a conversation with employeesGraves, Ritchie, and Forbush in which he admonished the men against joiningthe Union, and said that if they didn't like their jobs they could quit.b.On October 4, 1950, he asked employee Harris Ranson what he thought aboutthe Union, and told this employee that Symns would never grant a union shop atthe warehousec.On or about January 10, 1951, he told Ritchie that the Wage StabilizationBoard was going to permit a 6-cent per hour raise, that the employees were tobe given a raise by the Company, and that there was no need of joining up withthe Union ; that the Union wasn't any good ; that it wouldn't do Ritchie anygood ; and for Ritchie to stay clear of the Union ; and that he would only bewasting his money in paying it into the Union.d.On April 4 he told Ritchie that he was fired ; that if he were Ritchie, hewould get out of the picket line, because the Union was no good, and Ritchiewas only paying money into it ; and urged Ritchie to stop picketing.e.On April 4, 1951, he told employee Carson that he was "all through" at Symnsand urged Carson to leave the picket line and find a job.f.On March 15 he told Carson that Peel would close the doors of the Idahostore before he would grant a union shop to the employees.Upon the foregoing undisputed testimony I find that Walker on April 4 dis-charged employees Carson and Ritchie because of their engaging in union andstrike activities, in violation of Section 8 (a) (1) and (3) of the Act.Walker'sconduct could not be termed a tactical maneuver to get the men back to work.It had an opposite purpose, to discharge the men, to stop the picketing, and tosubvert the strike.Upon all the credible evidence I find that the strike of the Idaho Falls employeeson March 15. 1951, was caused and prolonged by the unfair labor practices ofSymns.20 These findings are based on the undisputed testimony of employees. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the strike was caused and prolonged by Symns' unfair labor practices, itfollows that the striking employees were entitled to their reinstatement upon an,unconditional offer to return to work. I further find that on April 9 and 13,1951, Local 983 made unconditional offers to return to work on behalf of all thestriking employees.It is undisputed that on those dates Lott requested that all the strikingemployees be returned to work. On April 9 Peel refused the request, stating thathe would not discharge the replacements to make room for the striking employees.On April 13 Walker also refused. Since the strike was an unfair labor practicestrike, Symns was required underthe Act todischarge the replacements andreinstate the strikers.Lott's offer, on behalf of the union members, to returntowork was unconditional. I find, therefore, that Symns violated Section8 (a) (1) and (3) of the Act by its failure to reinstate the striking employeeson April 9 and 13,1951.I find upon all the credible testimony that Lyle Carson was an employee andnot a supervisor.The record on this point is not as clear as might he desired.As I have previously noted, the employees who testified concerning Carson'sduties were prejudiced in his favor, and no substantial evidence was offered bythe Respondents to support their contention that Carson was a supervisor.Thusthe decision on this point must be based upon the testimony of interested wit-nesses.I have attempted to evaluate this testimony and to accept it at a properdiscount.From all the evidence it is clear that Carson had no authority to hireor fire employees or to effectively recommend the same.Apparently he had noauthority to initiate changes in the warehouse routine, or in any other way toexercise his own judgment and initiative.He was paid 5 cents more than theother warehousemen and truckdrivers, which appears to be a veryinsignificantdifferential ; and he was paid on an hourly basis, the same as other employees.He performed manual labor with the other employees, and in addition performedthe duties of a billing and receiving clerk.He had a key to the warehouse. Ifany man did not perform his work properly Carson reported him to Walker, andthereafter Carson had nothing to do with any disciplinary action.The evidenceestablishes that Carson was known as foreman of the warehouse.The strongestpiece of evidence to the effect that Carson was a supervisor is his testimony asto the conversation he had with Walker on the day of the strike. In thatconversation Walker told him that he was "supposed to be a foreman" and wasthus not affected by the strike.Carson replied that he was "sticking with theboys and that he might as well go on strike as be fired for not crossing thepicket line."This testimony seems to establish that both Walker and CarsonconsideredCarson to be aforeman,but their estimate of Carson's status is notdispositive of the question of whether Carson is an employee or supervisor,infact,within the meaning of the Act.Upon all the credible evidence it appears that Carson was a slightly morevaluable and more trusted employee than the other employees.The 5-cent dif-ferential in pay seems indicative of Carson's true status in relation to the otheremployees. It appears that he was vested with none of the authority which de-notes a supervisor within the meaning of the Act." I therefore find that Carsonwas entitled to reinstatement with the other employees.n Section 2 (11) reads:"The term `supervisor'means any individual having authority,in the interest of the employer,to hire, transfer,suspend, lay off, recall,promote, dis-charge, assign, reward, or discipline other employees,or responsibly to direct them, or toadjust their grievances, or effectively to recommend such action, if in connection with theforegoing,the exercise of such authority is not of merely a routine or clerical nature, butrequires the use of independent judgment."SeeContinental Oil Company,95 NLRB 35S;Hazen and Jaeger Funeral Home,95 NLRB 1034. SYMNSGROCER CO.649Liability of Respondent IdahoAt the hearing it was stipulated that Utah Wholesale Grocery Company agreedon June 13, 1951, on behalf of a corporation to be formed by it, Idaho, to purchasethe Idaho Store from Symns.The agreement was the culmination of negotiationsbegun on approximately April 13, 1951.The bill of sale transferring the businesswas signed on July 25, 1951, but dated July 7, 1951.Thereafter the new owner, Idaho, continued Walker in his capacity as manager,and continued to operate the business with the replacements as its employees.Idaho continued the operations of Symns with the old customers, and such newcustomers as it acquired.It was further stipulated by the parties that the sale was bona fide, and thatIdaho was a wholly owned subsidiary of Utah Wholesale Grocery Company, acompetitor of Symns.The General Counsel stated also that he did not claim that the sale wasmade for the purpose of evading any liability on the part of Symns, and at anothertime stated that Local 983 had not made any demand for bargaining uponIdaho.In the course of his testimony Peel stated that in the negotiations for the saleof the Idaho store he represented Symns, and A. B. Smith, general managerfor Utah Wholesale Grocery Company, conducted the negotiations for Utah's newsubsidiary, Idaho.According to the testimony of Lott, the same individual,Smith, was the representative of Utah in the labor negotiations which tookplace at Salt Lake City.Lott specifically mentioned that Smith joined in Peel'sobjection to his participating in the conference of March 27.EAlso, from thestipulation it follows that negotiations for the purchase and sale were institutedat about the time Lott made unconditional offers on behalf of the employees toreturn to workAlso, at the time negotiations began, and for some time there-after, the picketing of the Idaho Store was in full force.The undisputed testi-mony is that the picketing continued until May 18, 1951.It is also undisputed that this proceeding against Symns was instituted beforethe negotiations for the sale of the business began.The original charge hereinis dated March 29. 1951. It was filed by the local in the Regional Office on April2, 1951.After that date, the charge remained on file at the Regional Office,and this proceeding was at all times pending.From these facts, and the stipulations of the parties as to the continuance ofthe Idaho Store by Idaho, I conclude that Utah, the parent corporation, and Idaho,the subsidiary, had knowledge of such facts as would reasonably put them oninquiry as to the unfair labor practices of Symns, and that Idaho had constructivenotice of Symns' unfair labor practices and of this proceeding.I also find upon all the evidence that the Respondent Idaho is the successorof Symns, and that it has accepted the benefits of Symns' unfair labor practices,has continued Symns' discriminatory labor policy, and has taken no steps toremedy the continuing unfair labor practices. In fact, it has continued to giveeffect to the unfair labor practices of its predecessor.This is evidenced by thefact that it has installed Symns' former manager, Walker, as its manager, andhas accepted as its employees the replacements, employed by Symns, to the ex-clusion of the striking employees, and their certified bargaining agent, Local983.Upon these facts, I find that Respondent Idaho is responsible, jointly andseverally,with Symns for taking the remedial action hereinafter described"a The testimony here related is undisputed.= The Alexander MilburnCo., 78 NLRB 747 (cases collated and discussed).MillerLumber Company,90 NLRB 1361;N. L. R. B. v. Colten,105 F. 2d 179, 182.N. L. R. B. v.Blair Quarries,Inc.,152 F. 2d 25(C. A.4) ; StonewallCottonMille,80 NLRB 325. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing counsel for the Respondents moved to dismiss the complaintas to Idaho on the ground that its issuance as to that Respondent violated theprohibition contained in Section 10 (b) of the Act.The motion is denied.`Counsel for the Respondents on behalf of each Respondentmadevariousmotions for thedismissalof the complaint.All pending motions are herebydenied in accordance with the findings contained in this report.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurringin connection with the operation of the Respondents described in section I,above, have a close, intimate,and substantialrelationto trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce.V.THE REMEDYIt having been found that the Respondent Symns has engaged in certain unfairlabor practices, and that the Respondent Idaho is the successor to Symns, andthat they are jointly and severally responsible for remedying the said unfairlabor practices, it will be recommended that the Respondents, jointly and sev-erally, cease and desist from said unfair labor practices, and take certain af-firmative action designed to effectuate the policies of the Act.Having found that the RespondentSymnshas failed and refused to bargainsince September 15, 1950, with Local 983, the certified representative of itsemployees in an appropriate unit, it will be recommended, therefore, that theRespondents on request bargain collectively with the said local, and if anagreement is reached, embody thesame ina written contract.Having found that the Respondent Symns discriminated in regard to thehire and tenure of employment of Lyle Carson, Charles Graves, Reed T. Ritchie,Donald Forbush, and Harris Ranson, by discriminatorily refusing, followingtheir participation in a strike caused and prolonged by Respondent Symns' unfairlabor practices, to reinstate these employees to their former or substantiallyequivalent positions, although they unconditionally applied for such reinstate-ment, it will be recommended that the Respondents offer to the employees fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.Itwill also be recommended that the Respondents make whole each of theemployees named above for any loss of pay they may have suffered as a resultof the discrimination against them. In the case of each employee the back-payperiod shall begin on the date the discrimination was committed26and run tothe date of Respondents' compliance in each case with the reinstatement pro-visions herein.Consistent with the policy of the Board enunciated in F. W.24The Alexander Milburn Company,78 NLRB 747.SeeCharles R. Krimm LumberCompany etal., 97NLRB 1574;IndianapolisWire-Bound Box Company,93 NLRB 875;The L. B. Hosiery Co, Incorporated,88 NLRB 1000;Union Products Company,75 NLRB591, cf.N. L. R. B. v. Colten,105 F. 2d 179, 183 (C. A. 6, 1939) where the courtin denyinga contention that the affirmative remedy of reinstatement could not be enforced becauseof the death of one of the partners,said, "It is the employing industry that is sought to beregulated and brought within the corrective and remedial provisions of the Act in theinterest of industrial peace."See also,McCarronCo., 100 NLRB 1537.25The date of the first failure to reinstate was April 9, 1951. Though Carson andRitchie were discharged by Walker on April 4, 1951, they continued on strike,so can beconsidered out of the labor market until April 9, 1951. SYNINSGROCER CO.651WoolworthCo., 90 NLRB 289, it will be recommended that the losses of paybe computed on the basis of each separate calendar quarter, or portion thereof,during the appropriate back-pay period.The quarter shall begin with the firstday of January, April, July, and October ; loss of pay shall be determined bydeducting from a sum equal to that which each employee normally would haveearned for each quarter, or portion thereof, his net earnings, if any, in otheremployment during that period ; 26 earnings in any one particular quarter shallhave no effect upon the back-pay liability for any other quarter. It is alsorecommended that the Respondents be ordered to make available to the Boardupon request payroll and other records to facilitate the checking of the amountsof back pay due.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW1.Teamsters, Chauffeurs, Warehousemen and Helpers Union, Local No. 983,AFL, is a labor organization within the meaning of Section 2 (5) of the Act 2,2.Respondent Idaho Wholesale Grocery Co. is and has been since July 7, 1951,the successor of Respondent Symns Grocer Co., and as such successor isresponsible for remedying the unfair labor practices of its predecessor.3.All Respondents' employees in the Idaho Falls operation, excluding super-visors, as defined in the Act, as amended, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9 (b) ofthe Act.4.Teamsters, Chauffeurs, Warehousemenand HelpersUnion, Local No. 983,AFL, was on September 15, 1950, and at all times thereafter, has been,and is,the exclusive representative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.5.By refusing on September 15, 1950, and thereafter, to bargain in good faithwith the aforesaid Union, and by granting on March 17, 1951, a pay increase toemployees without consulting with the said Union, the RespondentSymns hasengaged in unfair labor practices within the meaning of Section8 (a) (1)and (5) of the Act, as amended.6.By discriminating in regard to the hireand tenureof employment of LyleCarson, Charles Graves, Reed T. Ritchie, Donald Forbush, and HarrisRanson,thereby discouraging membershipin the aforementionedUnion,and labor or-ganizations generally, the RespondentSymns has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act.7.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the RespondentSymns hasengaged in and is engaging in unfair labor practices within themeaning ofSection 8 (a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within themeaningof Section2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]'°SeeCrossett Lumber Co.,8 NLRB 440;Republic Steel Corp.v.N. L. R.B.,311 U. S. 7.94 Through inadvertence a finding of fact to the same effect was omitted.I so find.Theissue wasnot raised upon the hearing. 652DECISIONS OF NATIONALLABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOTdiscourage membership in TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS UNION, LOCAL No. 982, AFL, or in any other labororganization of our employees, by discriminating in regard to their hire ortenure of employment, or any terms or conditions of employment.WE WILL NOT discharge, or discriminatorily refuse to reinstate, any ofour employees for engaging in strikes or concerted activities protected bythe Act.WE WILL NOT in any other manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist TEAMSTER, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS UNION, LOCAL No. 983, AFL, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.WE WILL offer to Lyle Carson, Charles Graves, Reed T. Ritchie, DonaldForbush,and Harris Ranson immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to any sen-iority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of discrimination againstthem.WE WILL bargain collectively upon request withTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS UNION, LOCAL NO. 983, AFL, as the exclusiverepresentative of all employees in the bargaining unit described herein withrespect to wages, rates of pay, hours of employment, or other terms orconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All employees in the Idaho Falls operation, excluding supervisors, asdefined in the Act, as amended.All our employees are free to become or remain members of the above-namedunionor any other labor organization.We will not discriminateagainst anyemployee because of membership in or activity on behalf of any such labororganization.SYMNS GROCER CO.Dated --------------------By -------------------------------------------(Representative)IDAHO WHOLESALE GROCERY CO.Dated --------------------By -------------------------------------------(Representative)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.